Citation Nr: 1225521	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1982 to March 1985 and from December 2003 to March 2005 (serving in Iraq from March 2004 to March 2005).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2008 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in December 2009, he withdrew the Board hearing request.  

The Veteran had also initiated an appeal of denial of service connection for posttraumatic stress disorder (PTSD); he withdrew his appeal in the matter in September 2011.  [A September 2011 DRO decision granted him service connection for anxiety disorder not otherwise specified (claimed as PTSD).]  

In a letter dated August 18, 2010, the Veteran appears to be raising issues of service connection for peripheral vascular disease (as secondary to service-connected diabetes mellitus).  This matter has not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction in the matter; it is referred to the AOJ for appropriate action.  In the same letter he expresses disagreement with a rating decision "received on December 17, 2009".  As the record does not include a rating decision in 2009 (a rating decision addressing the disability cited, a right knee disability was issued in 2007), clarification of his intent is necessary, and that matter likewise is referred to the RO for clarification and any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

The Veteran states that he injured his left knee jumping off the back of a truck in service.  His service treatment records (STRs) include: An undated (but apparently in 2003, as the Veteran is listed as being 51) report showing  treatment for the left knee; a February 2004 sick slip noting a one year history of a left knee problem and that he was placed on limited duty with no running or marching for 30 days; a February 2004 statement noting that the Veteran reported reinjuring his left knee during physical training at Fort Campbell, Kentucky; and a July 2005 memorandum that a left knee injury the Veteran sustained was found to be in line of duty.   

There is evidence that a left knee disability preexisted the Veteran's second period of active duty service (which began in December 2003).  An August 2003 private treatment record from Dr. P.J.M.R. shows that the Veteran complained of knee pain and had a history of a knee injury in April 2003.  X-rays showed left knee degenerative joint disease (DJD).  

The pertinent STRs cited above are copies filed down in the Veteran's claims file, and the source of the records is not clear.  At any rate, they do not appear to represent the Veteran's complete STRs (as there are information gaps for which there should be official documentation). 

Furthermore the VA examination the Veteran was afforded in October 2011 is inadequate for rating purposes.  The examiner indicated that the Veteran's claims file was reviewed; however, comments by the examiner suggest that if such a review took place, it was incomplete, as the examiner does not appear to have been familiar with factual data in the record.  For example, the examiner did not address whether a preexisting left knee disability was aggravated in service because he found no indication that a left knee disability preexisted the Veteran's second period of active duty service (which began in December 2003).  Private records in the claims file at the time (cited above) reflect that X-rays showed the Veteran had left knee DJD.  The examiner did not acknowledge the left knee treatment documented in service, and made contradictory findings; specifically, the examiner concluded (see p. 5 of report) that the Veteran does not have a left knee disability, then concluded further (see p. 16) that X-rays showed that the Veteran has left knee arthritis.  [Significantly, findings reported included less than complete range of motion (to 115 degrees flexion), and also pain to palpation.]   

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, another (adequate) examination is clearly indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should:

a) Ensure that the record includes copies of the Veteran's STRs certified to be complete, in particular records pertaining to his second period of active duty service which began in December 2003;  

(b) Ask the Veteran to identify the providers of all private treatment he received for his left knee, in particular the provider who saw him when he sustained a knee injury in April 2003 and of all follow-up treatment prior to August 2003, and provide releases for VA to secure records of all such treatment; and 

(c) Secure updated records of any VA treatment the Veteran has received for his left knee since July 2011.  
2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left knee disability.  The Veteran's claims file (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings must be described in detail, and any indicated studies should be completed.  Based on examination of the Veteran and review of his claims file the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each left knee disability entity found (if DJD is not diagnosed, reconcile that conclusion with the reports in the record indicating that X-rays show left knee DJD).

(b) As to each diagnosed left knee disability entity, please opine whether such was either (i) incurred or (ii) (in particular as to any diagnosis of DJD) aggravated during either of the Veteran's periods of active duty service (noted above).

(c) If it is determined that any left knee disability was not incurred, but was aggravated, during active duty service please identify the degree of disability (pathology, symptoms, loss of function) that is due to such aggravation.

The examiner must explain the rationale for all opinions.  

3.  The RO should review the record and ensure that all development sought is completed.  Then the RO should re-\adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

